Name: Regulation (EEC) No 743/70 of the Commission of 23 April 1970 fixing the maximum tolerance for quantity losses resulting from the storage of cereals by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 199 24.4.70 Official Journal of the European Communities No L 90/29 REGULATION (EEC) No 743/70 OF THE COMMISSION of 23 April 1970 fixing the maximum tolerance for quantity losses resulting from the storage pf cereals by intervention agencies THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 787/691 of 22 April 1969 on the financing of inter ­ vention expenditure in respect of the internal market in cereals and in rice, and in particular Article 4 (2 ) ( c) thereof; cereals which have the characteristics of a cereal of the standard quality ; whereas, therefore, that maximum should therefore be specified as precisely as possible and be the same throughout the Com ­ munity for all cereals ; Whereas the simplest way to express the maximum tolerance which is to be fixed is as a percentage ; Whereas the measures provided for in this Regu ­ lation are in accordance with the Opinion of the Management Committee for Cereals ; HAS ADOPTED THIS REGULATION: Sole Article Whereas Regulation (EEC) No 787/69 provides that, above a maximum toleranqe which is to be fixed, the value of quantity losses is borne by intervention agencies ; whereas quantity losses relate to both the quantities taken over in the relevant market year and quantities in store at the beginning of that marketing year ; Whereas, although account must be taken of the different climatic conditions in . the various regions of the Community, the maximum tolerance must be calculated on the basis of the normal storage of The maximum tolerance referred to in Article 4 (2) ( c ) of Regulation (EEC) No 787/69 is hereby fixed, for cereals, at three parts per thousand of the total sum of quantities taken over in the relevant marketing year and quantities in store at the beginning of that marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1970 . For the Commission , The President Jean REY 1 OJ No L 105, 2.5.1969, p. 4. i